DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is presented for the examination.  
                                           Double Patenting 
2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
3. Claim 1 is rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-19 of  US Patent 11340925 B2.  

4.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of US Patent 11340925 B2  contain(s) every element of claim(s) 1 of the instant application and thus anticipate the claim(s) of the instant application. 
 The different between the instant application and the US patent is the stakeholder including another party than a user to an action: recording, by the digital assistant application, a representation of a sequence of user inputs into one or more display interfaces of the one or more applications, the sequence of user inputs corresponding to the sequence of actions;   

Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1 is generic to the species of invention covered by claim 1-19 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal(US 20160225369 A1)  in view of Watson( US 20090094552 A1).

As to claim 1, Agrawal teaches  a digital assistant application( FIG. 1 illustrates an electronic device 100 implementing techniques for dynamic inference of voice commands for software operations in accordance with at least one embodiment of the present disclosure. The electronic device 100 can include any of a variety of devices that execute software applications responsive to user input in the form of tactile manipulation of viewable elements, such as a computing-enabled cellular phone (“smartphone”) or computing-enabled watch (“smartwatch”), tablet computer, notebook computer, desktop computer, gaming console, personal digital assistant (PDA), vehicular user control system, and the like, para[0022]
 
 receiving, by a computing device, an instruction to generate an action recipe dataset that defines a sequence of actions associated with multiple applications( electronic device 100 enters the manipulation emulation phase 114, whereupon the electronic device 100 emulates the viewable element manipulation sequence determined at phase 111, para[0043], ln 10-16/  he electronic device analyzes user help information associated with a software operation to identify a sequence of manipulations of viewable elements that actuate the software operation, and from this generates a voice command set of one or more voice commands. When the user utters a voice command matching this voice command set, the electronic device emulates the sequence of manipulations of viewable elements to actuate an instance of the software operation, para[0019, ln 1-25 / the viewable element manipulation sequence 352 represents a series of command actions and their corresponding inputs within the software operation represented by the viewable element manipulation sequence, para[0057], ln 3-15/, the electronic device 100 executes one or more software applications that utilize user input to actuate various operations, or chains of operations. Consistent with conventional approaches, the user input may be supplied in the form of the user's manipulation of various viewable elements presented by the electronic device 100 in association with a software application, (para[0026])
 
detecting, by the computing device, a set of inputs for the multiple applications( determining a voice command set and viewable element manipulation sequence for a software operation that spans multiple software applications , para[0072], ln 1-5/attempts have been made to implement touchless control via voice commands issued by users. A persistent impediment in achieving this goal has been the accurate translation of a voice utterance into the appropriate sequence of interactions with one or more software applications on the electronic device, (para[0003], ln 7-25)

wherein the set of inputs corresponds to the sequence of actions( voice command generator module 346 may generate voice commands based on these alternative sequences of command actions, para[0062], ln 7-10); 

 generating, by the computing device, the action recipe dataset based on the detected set of input( the electronic device 100 implements a dynamic voice command inference process 102 so as to dynamically infer a viewable element manipulation sequence that successfully activates a corresponding operation of one or more software applications. This process also infers a voice command set of one or more voice commands that, when uttered by the user, triggers the electronic device 100 to emulate the viewable element manipulation sequence so as to activate an instance of the corresponding application, para[0025], ln 12-21),  

the digital assistant application is configured to emulate the set of inputs in response to a received command( the electronic device generates a voice command set of one or more voice commands that, when uttered by a user, para[0018], ln 10-15/ the electronic device analyzes user help information associated with a software operation to identify a sequence of manipulations of viewable elements that actuate the software operation, and from this generates a voice command set of one or more voice commands, para[0019], ln 1-10).

wherein the digital assistant application is configured to pass data from a first application of the multiple applications to a second different application of the multiple applications when emulating the set of inputs in response to the received command( the electronic device generates a voice command set of one or more voice commands that, when uttered by a user, triggers the electronic device to emulate the same sequence of tactile manipulations of viewable elements so as to activate an instance of the software operation. In some scenarios, the operation may transition from one software application to any of a plurality of alternative applications, and in such cases a voice command set and viewable element manipulation sequence for an alternative version of the operation utilizing a different software application may also be inferred. For example, a user's tactile interactions may be monitored to identify an operation involving the capture of a picture using a camera application and then sharing the picture via one social media application. The electronic device may identify another social media application as an alternative to the original social media application, and from this derive a separate voice command set and tactile manipulation sequence to emulate an alternative version of the operation that uses the other social media application to share a captured picture, para[0018], ln 11-32).  

 	Agrawal does not explicitly teach into. However, Watson teaches into(systems are an example of applications that may call other applications, para[0002], The processor 204 may operate application 206 with a first user interface and an application 208 with a second user interface. The first application 206 may have a guided transition user interface 210 that is displayed when the second application 208 is called, para[0040]/ The first application 206 may have a guided transition user interface 210 that is part of the first application 206 and may present a transitional user interface when the second application 208 is starting up, para[0042]/ para[0039, ln 1-5).
It would have been obvious to one of the ordinary skill in art before the effective filling date of claimed invention was made to modify the teaching of Agrawal with Watson to incorporate the feature of into because this allows transitioning between areas of one application, transitioning between applications, and transitioning between interacting with different computing devices.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suraci (US 10007500 Bl) in view of Yuen (US 5600711 A) and further in view of Watson( US 20090094552 A1) .

As to claim 1, Suraci teaches receiving, by a computing device, an instruction to generate an action recipe dataset that defines a sequence of actions associated with one or more applications (The application manager 140 receives the request 145 and generates a long-running process (LRP) recipe 155 for running one or more instances of the executable application in the cloud computing system 102. The LRP recipe 155 represents a process that should be executed for an indefinite length of time. The LRP recipe 155 can specify the following platform-independent, resource-agnostic commands: Download(executable_application_location,
executable_application_destination), Download(database_location,database_destination), Run( executable_application_path, args, environment_vars), Log(executable_application, log_destination), col 10, In 50-60),
 wherein the digital assistant application is configured to emulate the set of inputs in response to a received command that is determined to correspond to one of the command representations ( a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device, e.g., a universal serial bus (USB) flash drive, to name just a few, col 16, In 40-47/For example, for the first Download command of the LRP recipe 155, the executor 150a can make the following requests to the execution engine 164: a first request to allocate a container, a second request to start the container, a third request to set default resource limits on the container, and a fourth request to download the executable application into the allocated container. For the second Download command of the LRP recipe 155, the executor 150a can make a request to the execution engine 164 to download the database into the allocated container. For the Run command of the LRP recipe 155, the executor 150a can make a request to the execution engine 164 to initiate execution of the application in the allocated container. And finally, for the Log command of the LRP recipe 155, the executor 150a can make the following requests to the execution engine 164: a first request to download a default logging utility, a second request to start the logging utility, attach to the executing application, and stream log messages to the target destination, e.g., back to the user device 210, col 11, In 40-55 ).   
Suraci does not teach detecting, by the computing device, a set of inputs into the one or more applications, the set of inputs corresponding to the sequence of actions: and generating, by the computing de vice, the action recipe dataset based at least in part on the detected set of inputs and a set of command representations received for association with the action dataset. However, Yuen teaches detecting, by the computing device, a set of inputs into the one or more applications, the set of inputs corresponding to the sequence of actions; and generating, by the computing device, the action recipe dataset based at least iu part on the detected set of inputs and a set of command representations received for association with the action dataset (Once the command sequences and data-for-initializing have been loaded or stored in the remote controller, the user can operate the remote controller to initialize an appliance. For example, if a power outage occurs, the user can operate the remote controller to reinitialize the clock and the channel mapping in a VCR. FIG. 15 is a flow diagram for sending initial setup to appliances. In step 1650, the user pushes the send button on the remote controller. Then in step 1652, the remote controller inserts the data-for-initializing read from memory into the command sequence read from the memory in the remote controller to form a command-data sequence[the action recipe dataset]. Then in step 1654, the remote controller transmits the command-data sequence to the appliance to initialize the appliance, col 11, In 15-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Suraci with Yuen to incorporate the feature of detecting, by the computing device, a set of inputs into the one or more applications, the set. of inputs corresponding to the sequence of actions; and generating, by the computing device, the action recipe dataset based at least in part on the detected set of inputs and a set of command representations received for association with the action dataset because this allows user enters a single command into the remote controller to initialize settings in the appliance. The single command is processed in the remote controller to read the first sequence of commands from the memory and transmit the sequence of commands from the remote controller to the appliance to initialize settings in the appliance.
Suraci and  Yuen do not teach the digital assistant application is configured to pass data from a first application of the multiple applications to a second, different application of the multiple applications when emulating the set of inputs in response to the received command. However, Watson teaches the digital assistant application is configured to pass data from a first application of the multiple applications to a second, different application of the multiple applications when emulating the set of inputs in response to the received command  display 202 may be controlled by a processor 204. Many examples of such devices exist, including personal computers, server computers, hand held devices such as personal digital assistants and mobile telephones, para[0039], ln 1-5/  systems are an example of applications that may call other applications, para[0002], The processor 204 may operate application 206 with a first user interface and an application 208 with a second user interface. The first application 206 may have a guided transition user interface 210 that is displayed when the second application 208 is called, para[0040]/ The first application 206 may have a guided transition user interface 210 that is part of the first application 206 and may present a transitional user interface when the second application 208 is starting up, para[0042]/ para[0039, ln 1-5/ The first application 206 may have a guided transition user interface 210 that is part of the first application 206 and may present a transitional user interface when the second application 208 is starting up. The transitional user interface may include graphical, textual, audio, or other elements that indicate a transition to the second application 208 and may provide guidance and help for a user for starting operations with the second application 208, In some instances, the guided transition user interface 210 may include descriptions of multiple steps that a user may take to perform a specific task. Such descriptions may be presented in a temporal guided transition user interface 210 that is present for a short period of time and then disappears when control is passed to the second application 208. In other embodiments, the guided transition user interface 210 may be present at the same time as the second application 208 and may be used as a reference guide or help sequence while a user interacts with the second application 208, para[0042] to para[0043]/ the guided transition user interface may be used in a similar manner as a set of help instructions and may be present while a user is operating the second user interface. In such cases, the guided transition user interface may not be removed as in block 318, para[0055]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Suraci and Yuen with Watson to incorporate the feature of the digital assistant application is configured to pass data from a first application of the multiple applications to a second, different application of the multiple applications when emulating the set of inputs in response to the received command because this  allows transitioning between areas of one application, transitioning between applications, and transitioning between interacting with different computing devices.
 
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194